Citation Nr: 1210007	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  11-32 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to a rating in excess of 40 percent for the orthopedic manifestations of a lumbosacral strain with degenerative joint disease (DJD).


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Philadelphia, Pennsylvania.

In addition to the back disorder referenced in issue 3 on the title page, service connection has separately been granted for radiculopathy into the right lower extremity, with a 20 percent rating assigned.  That rating is not on appeal, and the issue has been recharacterized as set forth on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a cervical spine disorder was previously denied in a rating decision that was dated in October 1989.  It was held that while seen in service, no continuing disability was shown.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the October 1989 rating decision relates to an unestablished fact and is not cumulative and redundant.

3.  A cervical spine disorder was not shown to be related to the Veteran's military service.  Arthritis was first shown many years after separation from service.

4.  The Veteran was not shown to have unfavorable ankylosis of his thoracolumbar spine or incapacitating episodes lasting at least 6 weeks in any 12 month period pertinent to this appeal. 
CONCLUSIONS OF LAW

1.  The RO's rating decision in October 1989 denying service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of service connection for a cervical spine disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A chronic cervical spine disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

4.  The criteria for a rating in excess of 40 percent for the orthopedic manifestations of a lumbosacral strain with DJD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In this case, the Veteran was sent a letter in December 2010 that explained VA's duty to assist him with obtaining evidence in support of his claim.  The letter also explained what the evidence needed to show in order to substantiate claims for a higher rating and for service connection for a claimed disability.  It explained that the Veteran's claim for service connection for a cervical spine disorder was previously denied because the Veteran was not shown to have a cervical spine disorder that was related to his military service, and explained that he needed to provide new evidence that related to this fact.  The December 2010 letter also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duties to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, documents showing the leave that the Veteran took from work, and written statements which were submitted by the Veteran.  VA examinations of the Veteran's cervical and lumbar spine were obtained, and those examinations were sufficiently complete as to enable a reasoned decision to be made concerning the Veteran's claims.
For these reasons, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.

 New and Material Evidence

In October 1989 , the RO denied service connection for the Veteran's cervical spine disorder because the Veteran was not shown to have a cervical spine disorder that was related to his military service.  The evidence considered at that time included the Veteran's service treatment records and an August 1989 VA examination report.  The Veteran was notified of the decision and did not timely file a notice of disagreement with this decision, which then became final.  Although the RO reopened the claim, the Board also must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the October 1989 rating decision include the Veteran's assertions that he hurt his neck in service after "catching the hood on the M109 howitzer" and that medical problems relating to this incident had continued for 20 years.  New evidence also shows that the Veteran has now been diagnosed with cervical spondylosis and radiculitis and an x-ray showed degenerative changes of the cervical spine.  This evidence is new because it was not of record at the time of the prior denial of the claim.  It is material because it relates to the reason why the Veteran's claim was previously denied.

The Veteran's claim for service connection for a cervical spine disorder is reopened.  It is noted that the RO reopened the claim and discussed the merits of a claim for direct service connection.  Thus, the Board may proceed to the merits of the claim without prejudice to the Veteran.

  Service connection

The Veteran contends that he has a cervical spine disorder that onset during his military service.  He contends that he was seen 4 times in service for neck problems, and that this represented the beginning of a 20 year progression of cervical spine disease.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran was seen a few times in service for neck or upper back pain.  He was seen in April 1986 with back pain and neck stiffness after a bicycle accident.  There was some neck tenderness around the paracervical muscles.  There was full range of motion with no deformity and no edema.  The impression was of contusions and muscle spasm.  An undated record indicates that the Veteran caught the engine cover of a gun which made his head snap back.  The Veteran could bend his neck but very slowly and the neck was tender to the touch.  The impression was muscle strain of the neck.  In June 1987 he was seen with pain in the upper and lower back after falling over a bench while playing basketball.   There was no diagnosis related to the neck at that time.  In July 1988 the Veteran was seen for neck pain that was exacerbated by standing in formation.  Cervical spine range of motion was within normal limits.  He was neurovascularly intact.  The assessment was that the Veteran's cervical spine was within normal limits and he should return to physical therapy.  The Veteran was put on a permanent profile for cervical myositis in July 1988.  However, there are two profile forms and on one of them the word 'cervical' is crossed out and 'lumbo-sacral' is written in.  Therefore, it is not possible to determine whether the profile was for a neck problem, a back problem, or both.  The Veteran was given a medical evaluation board MEB) for low back pain and he was ultimately separated from active military service.  A medical evaluation prepared in connection with the Veteran's MEB indicates that he had scars on his right hand and recurrent low back pain.  No mention is made of neck pain.

An August 1989 VA examination report documented complaints of low back pain but otherwise the Veteran had been well.  The Veteran was diagnosed with lumbosacral strain with myositis and a residual laceration of the right hand.  It was documented that otherwise, except from being overweight, the general medical examination was within normal limits.

The Veteran was first seen by the VA in Philadelphia in April 2003.  At that time, e complained of a 14 year history of low back pain after twisting his back on the artillery range.  There was no mention of neck pain at that time.  Later treatment records from 2003 also show complaints of low back pain but no complaints of neck pain.  In March 2011 (a few months after he filed this claim) the Veteran saw a private treatment provider and told this provider that he was injured in service in 1989.  At that time, the Veteran was diagnosed with lumbar and cervical spondylosis and lumbar and cervical radiculiitis.  In April 2011 the Veteran told his treating VA provider that his back and neck pain started with an in service injury in 1989 and recently flared due to heavy lifting at work.  A June 2011 private treatment record indicates that the Veteran injured his neck at work when the back of a chair swung forward and struck him in the neck.  An x-ray conducted at around that time showed multilevel degenerative disc disease with intervertebral disc space narrowing and endplate spurring, most severe at C5-C6.  Magnetic resonance imaging (MRI) of the cervical spine in July 2011 showed multilevel degenerative changes of the cervical spine, most at C5-C6.  The Veteran was treated through his employer's workers compensation carrier for a period of time.  

The Veteran was first examined by VA with respect to his cervical spine in January 2011.  At that time, the examiner did not provide an opinion as to the etiology of the Veteran's neck problems because he did not have the claims file.  After the claims file was provided to the examiner, an etiology opinion was provided in March 2011.  The examiner noted the instance of treatment in service for upper back and neck problems on a few occasions.  He also noted that on a periodic examination in May 1988, the Veteran wrote that he was in good health.  He checked "yes" to recurrent back pain but there were no documented complaints related to the neck.  The Veteran's medical board paperwork made no mention of a neck problem.  At the first VA examination that the Veteran had after service he reported that other than low back pain he was doing well.  At the Veteran's initial visit to primary care in August 2003 he complained of low back pain for 14 years but made no mention of neck pain.  The examiner noted that the Veteran is now diagnosed with degenerative joint disease and degenerative disc disease of the cervical spine.  An additional diagnosis is congenital narrowing of the anterior-posterior dimension of the service canal.  The examiner concluded that based on the aforementioned documentation, the Veteran's current cervical spine conditions were not related to what occurred when the Veteran was on active duty 20 years ago because there is no documentation to suggest an continuing neck condition at the time of the above noted evaluations.  

In his notice of disagreement dated in October 2011, the Veteran wrote that he was experiencing cervical spine problems as well as low back pain.  

In a letter that the Veteran submitted together with his VA Form 9 dated in December 2011, he wrote that he was treated 4 times for neck pain in service.  He felt that this was the onset of a problem that flourished for 20 years because he believed he was given the best care possible as a soldier.  He thought that it was likely this injury occurred in service because he did not engage in any strenuous occupations after service.  He believes that his neck problems were misdiagnosed in service.

The evidence does not show that it is at least as likely as not that the Veteran's cervical spine disorder is related in any way to his military service.  While the Veteran was seen on 4 occasions in service for neck pain over a period of a few years, these were isolated incidents where no mention was made of any type of chronic or ongoing pain.  This is in sharp contrast to the Veteran's numerous in-service medical visits for complaints related to his low back pain.  As noted by the VA examiner, there was no indication of any neck problem when the Veteran was examined with respect to his medical board, and after service, at his 1989 VA examination, the Veteran specifically denied any health problems apart from low back pain.  No complaints of neck pain are documented until more than 20 years after the Veteran's service.  The examiner opined that given that there was no chronic neck problem shown in service, the Veteran's current neck disorders were unrelated to his service. 

To the extent that the Veteran contends that he had neck pain continuously since service, his assertion is not credible.  Given the Veteran's willingness to seek treatment for his low back pain, as well as to seek treatment on 4 occasions when he experienced neck pain in service after minor injuries, it is very likely that he would have reported experiencing chronic neck pain to his medical providers in service, and would have sought treatment post-service.  While there is a notation of a physical profile for cervical myositis, other documentation indicates that the profile was actually for lumbosacral myositis, which is more consistent with the Veteran's service treatment records which document many complaints of low back pain.  Moreover, on a report of medical history prepared in 1988 and at a VA examination in 1989, the Veteran himself denied having any medical problems other than low back pain.  Additionally, the Veteran sought treatment from VA in 2003 and again mentioned only low back pain which he related to an incident that occurred during his service.  Given his willingness to seek treatment for his low back pain, it is likely that if he had been experiencing neck pain even at that late date, he would have told medical providers.  There is no documentation that the Veteran attributed any neck problems to any type of injury in service until 2011, after he filed this claim, at which time his statements can be viewed as self-serving.  

To the extent that the Veteran believes his neck problems must be due to service because he had no strenuous occupations after service, the Veteran is not qualified to provide a competent opinion as to the etiology of a degenerative condition of the cervical spine.  In any event, the opinion of the VA examiner, based upon and examination, review of the claims file, and medical expertise, is more probative than the conjectures of the Veteran.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for a cervical spine disorder is denied.

Increased Rating

The Veteran contends that the orthopedic manifestations of his low back disability are more severe than is contemplated by the currently assigned 40 percent rating.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to the general rating formula for diseases and injuries of the spine a rating of 40 percent is assigned for forward flexion of the thoracolumbar spine that is limited spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id. For purposes of this determination, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disk syndrome that required bed rest prescribed by a physician and treatment by a physician. Id. 

The Veteran was afforded a VA examination of his lumbar spine in January 2011.  The Veteran's chief complaints were noted to be moderate to severe pain in the low back and lumbar spine.  He complained of moderate burning pain, numbness, tingling, weakness, and fatigue radiating to both legs which started approximately 3 weeks ago (as noted, the Veteran is separately service connected for radiculopathy of the right lower extremity).  The Veteran's gait was mildly to moderately antalgic.  The Veteran treated his low back pain with over the counter analgesics.  This was helpful for his low back pain with no side effects.  The Veteran reported that he had difficulty sitting or standing for more than 3/4 hours, walking more than 1/2 hour, and bending and lifting more than 10 pounds.

The Veteran had 0 to 90 degrees of lumbar flexion with pain beginning at 80 degrees, 0 to 30 degrees of extension with pain beginning at 20 degrees, flexion right to left of 0 to 30 degrees, with pain beginning at 20 degrees, and rotation right to left of 0 to 30 degrees with pain beginning at 20 degrees.  After three repetitions, there was no additional pain, fatigue, weakness, or lack of endurance.  There was no additional loss of function of the lumbar spine on physical examination.  There was mild pain in the lumbar spine with mild to moderate spasm and mild to moderate tenderness of the lumbar spine.  There was no evidence of weakness of the lumbar spine at the time of the examination.  A neurologic examination showed that both motor and sensory functions were normal as they relate to the lumbar spine.  The Veteran denied any incapacitating episodes within the past 12 months.  The diagnosis was lumbosacral strain, with x-rays recommended to see if there was arthritis. 

VA and private treatment records show complaints of back pain.  In March 2011 the Veteran told his doctor that his pain had been increasing over the past year and he went to the emergency room twice.  His pain was 8 out of 10, dull aching pain that was occasionally sharp.  Aggravating factors included sitting and walking and relieving factors included stretching and rest.  He reported paraesthesias of the hands and lower extremities.  It was noted that an MRI from 2003 showed degenerative changes at the facet joints of L3-L4, L4-L5, and L5-S1.  The Veteran was diagnosed with multilevel cervical and lumbar spondylosis and lumbar and cervical radiculitis.  Injections were recommended.  

The Veteran was injured at work in June 2011 when a chair hit him in the back of the neck.  He noticed that his back pain got worse the next morning.  He was seen for this injury and he reported that his back pain was 8 out of 10 in intensity, mostly midline around L5.  Lumbar spine flexion was 0 to 30 degrees, extension 0 to 15 degrees, left side bending to 15 degrees, right side bending to 30 degrees.  He had tenderness to deep palpation and skin rolling in the lumbar spine.  There was no pain on axial loading or through the hips.  There was no pain on straight leg raising.  Manual muscle testing did not reveal any focal deficits.  A lumbar MRI showed disc bulging at L4-5 and mild bilateral foraminal narrowing and minimal central canal narrowing at L5-S1.  There was no disc herniation.  There was right greater than left facet hypertrophy.  There was no canal narrowing.  There was mild right neural foraminal narrowing.  Lumbar x-rays showed that intervertebral disk spaces were well preserved.  There was no fracture or dislocation, compression deformity, obvious bony destructive process, or spondylolisthesis.  There was no instability on the flexion/extension views.  The examiner diagnosed chronic low back pain exacerbation with possible lumbar strain.  In early July his physician opined that the temporary exacerbation was relieved and the Veteran was back to baseline.  At that time, he reported his back pain was 6 out of 10 in severity.

On his notice of disagreement dated in October 2011 the Veteran wrote that doctors found "additional problems" with his lumbar spine.  He missed a great deal of work due to his neck and back problems.  

In a letter that accompanied his VA Form 9 dated in December 2011 the Veteran contended that he was out of work for 52 days due to his back and neck problems prior to his worker's compensation injury and after that he continued to lose time.  

The evidence does not show entitlement to a schedular evaluation in excess of 40 percent for the Veteran's low back disorder.  Although there is some limitation of motion, the Veteran's lumbar spine is not ankylosed.  Therefore, there is no evidence of unfavorable ankylosis of the thoracolumbar spine.  Similarly, while the Veteran claims that he missed a great deal of work due to a combination of his low back pain and a non-service connected cervical spine disorder, he was not shown to have at least 6 weeks of incapacitating episodes of intervertebral disk syndrome as that term is defined by regulation. 

The determination of whether a claimant is entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a three step inquiry.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In order to make this determination, the level of severity and symptomology of the claimant's service connected disability must be compared to the established criteria in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptoms, the assigned schedular evaluation is adequate.  Id.  If they do not, the VA must undertake the second step of the inquiry, which is to determine whether the claimant's disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id at 115-116.  If an analysis of the first two steps indicates that the first two factors exist, the third step is to refer the case to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether justice requires the assignment of an extraschedular rating.  Id at 116.

In this case, the Veteran's symptoms of reduced range of motion of his thoracolumbar spine and back pain are specifically contemplated by the rating schedule.  The rating criteria adequately describe his level of disability and symptoms.  While the Veteran has claimed lost time from work secondary to his back and neck pathology, some time lost is contemplated in the rating assigned.  He has not been hospitalized, or otherwise shown to have had marked interference with employment, and continues to be employed based on the evidence on file.  Additionally, the neck pathology is not service connected.  Therefore, the first prong of the Thun test is not met, and further inquiry is unnecessary.  

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a cervical spine disorder is reopened.

Service connection for a cervical spine disorder is denied. 

A rating in excess of 40 percent for the orthopedic manifestations of a lumbosacral strain with DJD is denied.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


